Citation Nr: 1046625	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-38 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for prostate cancer to 
include as due to exposure to Agent Orange.

2. Entitlement to service connection for erectile dysfunction to 
include as due to exposure to Agent Orange.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2003 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he developed prostate cancer and 
erectile dysfunction due to exposure to Agent Orange in Vietnam.

In August 2007, the Veteran testified that while aboard the USS 
Ranger (CVA-61), he was stationed off the coast of Vietnam.  He 
also stated that following a fall, he was treated at a hospital 
in the Philippines and in December 1969 he flew in a military 
medical evacuation plane from the Philippines with a stopover in 
Saigon, Vietnam, before continuing to the United States.

In February 2009, the Board remanded the case and asked the RO to 
obtain the Veteran's service personnel records and the Veteran's 
in-patient records from the hospital at Clark Air Force Base in 
the Republic of the Philippines.




The RO completed the requested additional development. The 
records confirm that the Veteran was transferred from the USS 
Ranger and was evaluated at the Clark Air Force Base hospital for 
a seizure disorder.  The records show that the Veteran was 
discharged from the hospital on the day after Christmas and sent 
to the United States for a Medical Board.

In January 2010, the Board remanded this matter to the RO to 
obtain information regarding the Veteran's transfer flight from 
the Philippines to the United States.  Again the RO completed the 
requested development, receiving a response from the United 
States Navy.  In this case, combining the information from the 
January 2010 remand and from that provided by the Veteran is 
enough to warrant another request for relevant Federal records 
under the duty to assist.  

As the additional records confirm part of the Veteran's account 
and as VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile, the case is 
REMANDED for the following action:

1.  Ask the Department of the United 
States Air Force if it routine for 
patients transferred from Clark Air Force 
Base Hospital in a military medical 
evacuation to start out from Clark Air 
Force Base in the Republic of the 
Philippines and then have the plane stop 
in Viet Nam to board additional patients 
for transport to the United States.  The 
inquiry should include but not be limited 
to a request for any written protocols, 
histories, standard flight plans, or other 
written documentation directing such 
flights to routinely stopover in Vietnam 
before continuing on to the United States.  




If the records or information do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


